95.	  First of all, may I associate myself, on behalf of the Government and people of the Upper Volta, with previous speakers in expressing deepest condolences to the Egyptian people and to the bereaved family of President Sadat, whose brutal and tragic death was a profound shock to us. We hope that the memory of that great African statesman will inspire all men of good will in their struggle for peace.
96.	When the Military Committee for National Recovery and Progress decided, on 25 November 1980, to assume leadership of the country, some saw in that a repetition of a coup d'etat in that part of Africa. In so doing, they were too quick to forget and for good reason that the constant deterioration in the political, economic and social situation, so full of promise and hope, that had compelled the admiration of the world for our form of democracy, had become potentially dangerous for the future and wellbeing of our working people.
97.	We are convinced that the major objectives announced by our head of State, Colonel Saye Zerbo, Chairman of the Military Committee for National Recovery and Progress, in his speech of 1 May 1981 did a lot to reassure them. Those objectives are to ensure for our country development based on the elimination of all external domination and the exploitation of man by man; development based, above all, on our own resources so that we can bring about our own wellbeing; a social policy based on giving highest priority to satisfying the fundamental needs of the citizens of our country, particularly the least privileged classes; the fulfillment of the human person as an individual and within the framework of the family, as well as professionally and collectively, by promoting national wellbeing, culture and identity; and dynamic, effective international cooperation.
98.	As a spokesman for the Military Committee for National Recovery and Progress, the people of the Upper Volta and the Government, I have come to this rostrum today to make known to you our views on the urgent problems of the current international situation and to share with you the new hopes and the disappointments which have been prompted in us by this annual ritual of the sessions of the General Assembly of the Organization.
99.	First, however, I should like to bid a warm welcome to Vanuatu and Belize on their admission to the Organization. I am convinced that these two new Members will make a valuable contribution to the achievement of the
, noble objectives of the Charter.
100.	May I pay a well-deserved tribute to Mr. von Wechmar of the Federal Republic of Germany, who presided with such firmness and good humor over the proceedings of the previous session. This is a particular pleasure for me, because his country and mine maintain links of solid and friendly cooperation.
101.	It is also fitting that I should voice praise here for the tireless efforts of the Secretary General and express to him our great appreciation for the work he has been doing to fulfill the ideals of the Charter.
102.	Your election, Sir, to the presidency of this thirty- sixth session of the General Assembly is, by reason of your qualities and competence, a good augury for the conduct of our proceedings. I hope you will accept the congratulations of my delegation, which assures you of its constant readiness to aid you in your difficult task.
103.	We are living today in a troubled, disordered and pitiless world. Unfortunately, that observation is not a new one, and we must live in our time. The ideals proclaimed in the Charter seem remote even inaccessible. Nevertheless the peoples of the world ardently yearn to see them pursued and achieved.
104.	How is it that year after year we have been coming to this rostrum to declare that the world is sick because the international community is divided, because poverty and injustice far too often still hold sway, because the exploitation of man by man knows no respite, and because, in the final analysis, what is lacking is a concerted political will for us to unite for victory?
105.	How is it that year after year there seems to be no noticeable improvement in international relations?
106.	How is it that today, like yesterday, we seem to be offering sacrifices to tradition, to a routine which we go through without, illusions and which we will repeat without enthusiasm?
107.	Enthusiasm and hope, I am afraid, are precisely what have been lacking till now, because in relations between States we do not always see any firm determination to turn our backs on the old demons of hegemonism, racism, selfishness and indifference, to embrace the notions of justice, solidarity, peace and collective security.
108.	Examples of this are legion. A year ago conflicts and tensions beset independent Africa. From north to south, from east to west, tragedy succeeded tragedy and whole populations, the victims of expansionist and interventionist ambitions, swelled the flood of refugees, the majority of whom are on our continent. While today Africa is enjoying a relative lull, the seeds of explosion remain, and we must not relax our vigilance.
109.	Therefore, the Upper Volta views with interest the important steps taken in the case of Western Sahara and hopes that they will lead to a just and lasting solution in keeping with the wishes of the peoples concerned. It would be a due reward for the efforts of the Organization of African Unity [OAU\.
110.	This is also the appropriate time for us to associate ourselves with Chad in expressing the ardent hope that that country will be helped in its efforts at reconstruction and unify, and that we will succeed in banishing forever the specter of fratricidal struggles and divisions sustained from outside.
111.	For several years now, the question of Namibia has been an item on the agenda, and yet the Organization has not managed to ensure the exercise by the Namibian people of its right to self-determination and independence.
112.	From one resolution to another, from special sessions to contact groups, from the Geneva meeting, which in January 1981 ended in failure as a result of South Africa's maneuvers and the tolerant attitude of that country's Western allies, right up to the recent well-known initiatives, ground has very clearly, patently and worryingly
been lost. Now the terms of Security Council resolution 435 (1978) have been set aside by the five countries of the contact group, which are taking refuge in a vague demand for an "internationally acceptable settlement".
113.	To the Upper Volta, an acceptable international settlement is one which leads to immediate independence, which recognizes the SouthWest Africa People's Organization [SWAPO] as the sole legitimate representative of the Namibian people, which preserves and protects the territorial integrity of Namibia as an indivisible State, including Walvis Bay, as well as the Penguin Islands and the other islands off the Namibian coast.
114.	In the face of the deviousness and arrogance of South Africa and the passivity, amounting at times to complicity, on the part of some Members of the Organization, the Upper Volta has no choice but to encourage SWAPO in its just struggle for liberation. There can be no peace without justice ideals of the Organization to which my country is deeply attached.
115.	However, it is with some bitterness that we note the persistent and increasing assistance given by the West in the perpetuation of the Pretoria regime's abominable policy of segregation and repression.
116.	Day after day, Africa ceaselessly calls on those very countries which pride themselves on their age-old civilizations and traditions of respect for human rights to cast off their blinkers, to face the facts and prevent people from torturing and murdering others because of their color.

117.	In spite of the repeated warnings of the international community, South Africa, pursuing its odious policy of segregation in Azania and Namibia, no longer has any hesitation in threatening the security of States which in the name of justice and in accordance with the ideals of the Charter give assistance and refuge to the movements fighting for the dignity and the liberation of man.
118.	So South Africa, instead of tackling the true causes of the problems born of its policy of apartheid and colonial domination, has chosen rather to send its racist hordes into Angola to burn and destroy, without the international community taking immediate measures which are necessary to put an end to this barbarous aggression.
119.	The constant and repeated violations of international law by the racist Pretoria regime stem from the passivity, if not the actual complicity, of certain great Powers. The determination of those Powers, accompanied by consistent action, would be a much better contribution to the search for peace and justice than their purely ritual and "ineffectual protestations.
120.	Peace based on justice cannot be brought about within a framework of aggression, domination, any kind of discrimination, denial of the right of peoples to self determination, or denial of the principles of sovereignty, independence and territorial integrity.
121.	Is the West willing and is it able to understand that Africa has already done too much talking and that racist South Africa has already done too much humiliating , and torturing? Must the worst come to the worst before the supposedly civilized world realizes that it is necessary to
AL.			 					 
impose the proper solutions before it sees the martyred peoples of southern Africa succumbing totally and irremediably to hatred?
122.	We therefore appeal urgently to the hearts and minds of men and nations of goodwill. There can be no negotiation with an executioner. What has to be done must be done before it is too late.
123.	In its constant search for peace and justice the Upper Volta cannot remain indifferent to any positive attitude that would promote a settlement of the problems of southern Africa. That is why we welcome the declaration by France at the International Conference on Sanctions against South Africa, held in Paris, a declaration, unless we are much mistaken, that foreshadows a change in French policy regarding the Pretoria regime. Is there any need to remind representatives of the great importance of that first international conference on sanctions against South Africa? Our only wish is that the resolutions adopted there should not remain mere pious hopes and that the sanctions advocated there should not remain a dead letter but should be effectively and immediately put into effect in order to bring South Africa to its senses.
124.	Sometimes painful, often explosive, the problem of the Middle East has taken a terrible toll in blood, tears, hatred and destruction. The martyred country of Lebanon, in spite of its heroic resistance, has become the plaything of forces which transcend it and are rending it asunder.
125.. At the center of that tragedy we find the denial by Israel of the rights of the Palestinian people and its representative, the Palestine Liberation Organization [PLO]. Israel continues to believe that it can defy the international community by feeding the fires of controversy with unacceptable provocations and aggressions. The rending apart of Lebanon, the bombing of Tamuz and the refusal to consider the PLO as a party to a settlement of the conflict are all actions and attitudes that make the prospect of peace ever more distant. However, simple common sense should make Israel understand that it cannot always and in the face of everyone else be the only one to be always in the right. The same simple common sense should make Israel understand that its present policy is not the best one to guarantee its own interests and security.
126.	Twenty years ago the nonaligned movement was born, the expression of the wish of certain States to oppose the division of the world into two antagonistic camps. This refusal stemmed from their determination to seek a true international balance based on justice, independence, equality, peace and economic and social progress.
127.	Confident in this ideal, the Upper Volta wishes to reaffirm its devotion and adherence to the sacred principles of nonalignment and warns member countries against attempts to move us from the basic principles of the movement.
X
128.	With regard to those principles, we deplore the situation created in Afghanistan and Kampuchea, where clear interference by foreign Powers in the internal affairs of those countries has given rise to and is sustaining serious tension accompanied by the loss of human life and material destruction.
129.	Similarly, the Upper Volta deplores and condemns what is happening in Latin America, where people are dying every day because they are claiming their right to dignity, freedom and wellbeing. Those men and women are dying because interests alien to their own countries have dictated it.
130.	The question of Korea has always received the attention of my country, which has been working and calling for reconciliation between the two Koreas and their reunification. The Upper Volta appeals to them to find a peaceful solution in full independence, that is to say, without foreign intervention.
131.	This brief survey does not encourage optimism because peace and security, which it is the task of the United Nations to bring about, seem to be objectives that are receding ever further into the future. How could it be otherwise when those very countries which under the Charter are charged with responsibility for security are themselves engaging in an unbridled arms race? We are witnessing, powerless, the revival of what should be known as the balance of terror. The sophistication of arms and their cost, paradoxically, are taking us ever further away from the necessary concerted effort to bring about true disarmament. The wasting of resources on death and destruction when they should be put to much better use is an affront to the poor and the needy of the world. There are forces at work trying to accustom us to a concept of conflict, of a division of the world between East and West, North and South, when the simple fact of the matter is that three quarters of mankind are suffering from poverty and misery.
132.	The Upper Volta considers these attempts to be blows against the dignity and the survival of that part of humanity that is suffering from hunger.
133.	We can never stress too much the fact that without concerted political will, without a massive input of resources and technology to accelerate a structural transformation of the poor countries and without a revision of priorities, economic recession, inflation, unemployment, a decline in purchasing power, deterioration in the terms of trade and food insecurity will continue to Widen the gap between the world of conspicuous and wasteful consumption and the world of misery and poverty.
134.	The praiseworthy efforts of the Arab countries in their policy of cooperation with the African nations and the meritorious endeavors of so many specialized agencies might then be insufficient to prevent this kind of confrontation. Thus, the readjustment of relations between the North and the South, those global negotiations which were expected to lead to a true new economic order are for the time being deadlocked, which is a contradiction to the very notion of international cooperation.
135.	Those difficulties, which we would describe as a deterioration in the terms of dialog, have recently been exposed again at the United Nations Conference on the Least Developed Countries, held in Paris, not because there was any lack of will to approach the true problems facing that group of countries which are particularly underdeveloped, but because the determination to impose solutions was lacking. It was in fact a perpetuation of the spirit of Manila, namely, the refusal of the industrialized countries to come as quickly as possible to the assistance of the least developed countries by means of a massive inflow of resources and technology in order to effect their structural transformation. At this moment we are undoubtedly going through one of the gravest economic crises that the world has ever known. Undoubtedly, economic recession, inflation, unemployment, declining purchasing power, and growing energy costs are the same phenomena that we can observe everywhere, but invoking those phenomena is nothing but an attempt to conceal from us the lack of solidarity which is today having such an effect on international relations.
136.	In such a context, where the obstacles and difficulties are varied and complex, the Upper Volta has naturally chosen to fight, to rehabilitate itself in all respects, and to break once and for all with the glibness and equivocation of the past in order to build and consolidate a truly progressive economy and a society by rationally and methodically exploiting its resources, both material and human. It is within that framework that the program of the Military Committee for National Recovery and Progress finds its meaning. It is within that framework that the objectives it has laid down can be properly appreciated by our partners in the international community, who, of course, share with us this vision of a world without complacency, where self-motivated effort is the true driving force to bring about food self-sufficiency, a rapid improvement in the living conditions of the broad masses, rational development of the industrial and mining sector, and a broadening of horizons and a sincere opening to the outside world.
137.	We think objectively that on the basis of those broad guidelines, our program of action will achieve the following concrete results: in terms of food production, a substantial increase in grain tonnage, from 1.1 million at present to 2.6 million by 1990; in terms of geological prospecting and mining, an increased effort at research, diversification and exploitation of our resources, among which we include so-called strategic minerals; in terms of infrastructure, an expansion of our road, rail and air networks, which will make it possible for us fully to play our role as a crossroads in the subregion; in terms of energy, the construction of hydroelectric dams to reduce the disadvantages inherent in our considerable dependence on other countries, thus reducing the operation costs of our production and processing units; and, finally, in terms of regional solidarity and international cooperation, a more important role as a responsible partner capable of making a contribution to the building of a new world.
138.	That program is ambitious on more than one count, but we remain convinced that, conceived and worked out in terms of our determination to rely on Ourselves, it can and it should, in that regard, win the encouragement and understanding that we are entitled to expect from the international community.
139.	That is why we feel that enthusiasm and hope can be found in true international cooperation and no longer
is outmoded and lethal concepts of sterile hegemonistic confrontation, misguided isolationism, and camouflaged egoism and indifference.
140.	For my country, which is among the least developed of the developing countries, a tangible and unequivocal manifestation of that concerted determination to
j make international cooperation the only path to salvation would, in our view, be the immediate revival of a true NorthSouth dialog. In that context, the International Meeting on Cooperation and Development, to be held at Cancun, should succeed in easing respective positions and conflicts of all sorts in order to make possible a calm resumption of global negotiations; and the rapid implementation of the Substantial New program of Action for the 1980s for the Least Developed Countries, which was the subject of the recent United Nations Conference on the Least Developed Countries.
141.	In spite of results which did not fully satisfy the hopes that had been raised, we remain convinced that those industrialized countries which still hesitate to increase their public aid for development will ultimately come to understand the need for international solidarity and interdependence among States. The indispensable basis for the collective security that all the nations assembled here so ardently desire.
142.	If in fact the Marshall Plan, the Colombo Plan and other rescue plans of the same scale had not been rapidly put into effect to come to the assistance of certain nations sorely tried by the last world conflict, many of those nations which are today economically powerful would undoubtedly be prey to those same tragedies that are affecting the least developed countries today.
143.	Thus, in the economic crisis which the world is experiencing today, a crisis aggravated by the uncertainties of tomorrow, notions of solidarity, cooperation and aid can no longer be analyzed solely in terms of generosity, charity or pity, but rather in terms of moral obligation and a common determination to survive. To put into effect, on the model of the Marshall Plan, a plan to help the least developed countries find the path to salvation should be based on such an appreciation of the situation.
144.	In conclusion, I should like to repeat that in today's world, where economic difficulties are so severe that they constitute a serious threat to stability and peace, where on all sides we see the development of violence and blind terrorism, it is important that all men of goodwill more than ever before combine their efforts to bring about a triumph for the ideals of the Charter. The Upper Volta, for its part, is ready to make its own modest contribution to that collective endeavor without which humanity will inevitably court disaster.


